— Judgment, Supreme Court, Bronx County (Edward Davidowitz, J., at hearing, trial and sentence), rendered August 16, 1990, after a jury trial, convicting defendant of criminal possession of a weapon in the third degree and resisting arrest, and sentencing him, as a second violent felony offender, to concurrent terms of 3 to 6 years and 1 year, respectively, unanimously affirmed.
Defendant’s challenge of the credibility determinations made by the suppression court is without merit. The officers having observed, inter alia, that the cab’s headlights were on during the daylight hours when no other cars’ lights were on, that the defendant passenger was hunched behind the driver *496in an unusual manner, and that the immediate area was the site of other recent cab robberies, there clearly was a sufficient basis to warrant the stop of the cab (see, People v Davis, 130 AD2d 268, appeal dismissed 72 NY2d 950). Moreover, when defendant moved from one side of the car seat to the other, the officers had adequate grounds to believe that criminal activity was afoot and that defendant was attempting to flee, and thus were justified in forcibly detaining defendant (see, People v Leung, 68 NY2d 734). Finally, when, in the course of an ensuing scuffle, the officer felt the outline of a gun on defendant’s person, probable cause existed to arrest him.
We have considered all other claims by defendant and find them to be of no merit. Concur — Carro, J. P., Milonas, Ellerin and Asch, JJ.